   Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 1 of 21 PageID #:774



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LIION, LLC,                                  )
                                             )   No. 18 CV 6113
                           Plaintiff,        )
      v.                                     )   Magistrate Judge Young B. Kim
                                             )
VERTIV GROUP CORPORATION,                    )
VERTIV CORPORATION, f/k/a                    )
Liebert Corporation, EECO, Inc.,             )
EMERSON ELECTRIC CO. and                     )
EMERSON NETWORK POWER.,                      )
                                             )   February 8, 2019
                          Defendants.        )

               FIRST AMENDED AGREED PROTECTIVE ORDER
              FOR LITIGATION INVOLVING HIGHLY SENSITIVE
           CONFIDENTIAL INFORMATION AND/OR TRADE SECRETS

      The parties to this First Amended Agreed Protective Order for Litigation

Involving Highly Sensitive Confidential Information and/or Trade Secrets have

agreed to the terms of this Order; accordingly, it is ORDERED:

      1.     Purpose and Limitations. Disclosure and discovery activity in this

action are likely to involve production of confidential, proprietary, or private

information for which special protection from public disclosure and from use for any

purpose other than prosecuting this litigation may be warranted. Accordingly, the

parties hereby agreed to and move the court to enter the following Agreed Protective

Order. The parties acknowledge that this Order does not confer blanket protections

on all disclosures or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are

entitled to confidential treatment under the applicable legal principles.
   Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 2 of 21 PageID #:775



      2.     Scope. The protections conferred by this Protective Order cover not

only Protected Material (as defined below), but also (1) any information copied or

extracted from Protected Material; (2) all copies, excerpts, summaries, or

compilations of Protected Material; and (3) any testimony, conversations, or

presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Protective Order do not cover the

following information: (a) any information that is in the public domain at the time of

disclosure to a Receiving Party or becomes part of the public domain, through trial or

otherwise, after its disclosure to a Receiving Party as a result of publication not

involving a violation of this Order; and (b) any information known to the Receiving

Party prior to the disclosure or obtained by the Receiving Party after the disclosure

from a source who obtained the information lawfully and under no obligation of

confidentiality to the Designating Party. Any use of Protected Material at trial shall

be governed by a separate agreement or order.

      3.     Definitions.

             a.    Challenging Party: a Party or Non-Party that challenges the
                   designation of information or items under this Order.

             b.    “CONFIDENTIAL” Information or Items: information (regardless
                   of how it is generated, stored or maintained) or tangible things
                   that qualify for protection under Federal Rule of Civil Procedure
                   26(c).

             c.    Counsel (without qualifier): Outside Counsel of Record and
                   House Counsel (as well as their support staff).

             d.    Designated In-House Counsel: In-House Counsel who seek access
                   to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                   information in this matter.


                                         2
Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 3 of 21 PageID #:776



         e.    Designating Party: a Party or Non-Party that designates
               information or items that it produces in disclosures or in
               responses to discovery as “CONFIDENTIAL” or “HIGHLY
               CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
               CONFIDENTIAL – SOURCE CODE.”

         f.    Disclosure or Discovery Material: all items or information,
               regardless of the medium or manner in which it is generated,
               stored, or maintained (including, among other things, testimony,
               transcripts, and tangible things), that are produced or generated
               in disclosures or responses to discovery in this matter.

         g.    Expert: a person with specialized knowledge or experience in a
               matter pertinent to the litigation who (1) has been retained by a
               Party or its counsel to serve as an expert witness or as a
               consultant in this action, (2) is not a past or current employee of
               a Party or of a Party’s competitor, and (3) at the time of
               retention, is not anticipated to become an employee of a Party or
               of a Party’s competitor.

         h.     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
               Information or Items: extremely sensitive “Confidential
               Information or Items,” disclosure of which to another Party or
               Non-Party would create a substantial risk of serious harm that
               could not be avoided by less restrictive means.

         i.     “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
               Items: extremely sensitive “Confidential Information or Items”
               representing computer code and associated comments and
               revision histories, formulas, engineering specifications, or
               schematics that define or otherwise describe in detail the
               algorithms or structure of software or hardware designs,
               disclosure of which to another Party or Non-Party would create a
               substantial risk of serious harm that could not be avoided by less
               restrictive means.

         j.    In-House Counsel: attorneys who are employees of a party to this
               action. House Counsel does not include Outside Counsel of
               Record or any other outside counsel.

         k.    Non-Party: any natural person, partnership, corporation,
               association, or other legal entity not named as a Party to this
               action.

         l.    Outside Counsel of Record: attorneys who are not employees of a
               party to this action but are retained to represent or advise a
                                     3
   Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 4 of 21 PageID #:777



                   party to this action and have appeared in this action on behalf of
                   that party or are affiliated with a law firm which has appeared
                   on behalf of that party.

             m.    Party: any party to this action, including all of its officers,
                   directors, employees, consultants, retained experts, and Outside
                   Counsel of Record (and their support staffs).

             n.    Producing Party: a Party or Non-Party that produces Disclosure
                   or Discovery Material in this action.

             o.    Professional Vendors: persons or entities that provide litigation
                   support services (e.g., photocopying, videotaping, translating,
                   preparing exhibits or demonstrations, and organizing, storing, or
                   retrieving data in any form or medium) and their employees and
                   subcontractors.

             p.    Protected Material: any Disclosure or Discovery Material that is
                   designated   as     “CONFIDENTIAL,”        or   as   “HIGHLY
                   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as “HIGHLY
                   CONFIDENTIAL – SOURCE CODE.”

             q.    Receiving Party: a Party that receives Disclosure or Discovery
                   Material from a Producing Party.

      4.     Duration.      Even after final disposition of this litigation, the

confidentiality obligations imposed by this Order shall remain in effect until a

Designating Party agrees otherwise in writing or a court order otherwise directs.

Final disposition shall be deemed to be the later of (1) dismissal of all claims and

defenses in this action, with or without prejudice; and (2) final judgment herein after

the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews

of this action, including the time limits for filing any motions or applications for

extension of time pursuant to applicable law.

      5.     Designating Protected Material.

             a.    Exercise of Restraint and Care in Designating Material for
                   Protection. Each Party or Non-Party that designates information

                                          4
Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 5 of 21 PageID #:778



               or items for protection under this Order must take care to limit
               any such designation to specific material that qualifies under the
               appropriate standards. To the extent it is practical to do so, the
               Designating Party must designate for protection only those parts
               of material, documents, items, or oral or written communications
               that qualify – so that other portions of the material, documents,
               items, or communications for which protection is not warranted
               are not swept unjustifiably within the ambit of this Order

               Mass, indiscriminate, or routinized designations are prohibited.
               Designations that are shown to be clearly unjustified or that have
               been made for an improper purpose (e.g., to unnecessarily
               encumber or retard the case development process or to impose
               unnecessary expenses and burdens on other parties) expose the
               Designating Party to sanctions.

               If it comes to a Designating Party’s attention that information or
               items that it designated for protection do not qualify for
               protection at all or do not qualify for the level of protection
               initially asserted, that Designating Party must promptly notify
               all other parties that it is withdrawing the mistaken designation.

         b.    Manner and Timing of Designations. Except as otherwise
               provided in this Order (see, e.g., second paragraph of section
               5.2(i) below), or as otherwise stipulated or ordered, Disclosure or
               Discovery Material that qualifies for protection under this Order
               must be clearly so designated before the material is disclosed or
               produced.

               Designation in conformity with this Order requires:

               (i)    for information in documentary form (e.g., paper or
                      electronic documents, but excluding transcripts of
                      depositions or other pretrial or trial proceedings), that the
                      Producing Party affix the legend “CONFIDENTIAL” or
                      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                      ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”
                      to each page that contains protected material. If only a
                      portion or portions of the material on a page qualifies for
                      protection, the Producing Party also must clearly identify
                      the protected portion(s) (e.g., by making appropriate
                      markings in the margins) and must specify, for each
                      portion, the level of protection being asserted.




                                      5
Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 6 of 21 PageID #:779



                      A Party or Non-Party that makes original documents or
                      materials available for inspection need not designate them
                      for protection until after the inspecting Party has indicated
                      which material it would like copied and produced. During
                      the inspection and before the designation, all of the
                      material made available for inspection shall be deemed
                      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                      ONLY.” After the inspecting Party has identified the
                      documents it wants copied and produced, the Producing
                      Party must determine which documents, or portions
                      thereof, qualify for protection under this Order. Then,
                      before producing the specified documents, the Producing
                      Party      must      affix     the     appropriate     legend
                      (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                      ATTORNEYS’           EYES        ONLY”      or     “HIGHLY
                      CONFIDENTIAL – SOURCE CODE) to each page that
                      contains Protected Material. If only a portion or portions of
                      the material on a page qualifies for protection, the
                      Producing Party also must clearly identify the protected
                      portion(s) (e.g., by making appropriate markings in the
                      margins) and must specify, for each portion, the level of
                      protection being asserted

               (ii)   for testimony given in deposition or in other pretrial or
                      trial proceedings, that the Designating Party identify on
                      the record, before the close of the deposition, hearing, or
                      other proceeding, all protected testimony and specify the
                      level of protection being asserted. When it is impractical to
                      identify separately each portion of testimony that is
                      entitled to protection and it appears that substantial
                      portions of the testimony may qualify for protection, the
                      Designating Party may invoke on the record (before the
                      deposition, hearing, or other proceeding is concluded) a
                      right to have up to 21 days to identify the specific portions
                      of the testimony as to which protection is sought and to
                      specify the level of protection being asserted. Only those
                      portions of the testimony that are appropriately designated
                      for protection within the 21 days shall be covered by the
                      provisions    of    this   Stipulated   Protective    Order.
                      Alternatively, a Designating Party may specify, at the
                      deposition or up to 21 days afterwards if that period is
                      properly invoked, that the entire transcript shall be
                      treated      as     “CONFIDENTIAL”         or      “HIGHLY
                      CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”


                                      6
Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 7 of 21 PageID #:780



                       Parties shall give the other parties notice if they
                       reasonably expect a deposition, hearing or other
                       proceeding to include Protected Material so that the other
                       parties can ensure that only authorized individuals who
                       have signed the “Acknowledgment and Agreement to Be
                       Bound” (Exhibit A) are present at those proceedings. The
                       use of a document as an exhibit at a deposition shall not in
                       any way affect its designation as “CONFIDENTIAL” or
                       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       ONLY.”

                       Transcripts containing Protected Material shall have an
                       obvious legend on the title page that the transcript
                       contains Protected Material, and the title page shall be
                       followed by a list of all pages (including line numbers as
                       appropriate) that have been designated as Protected
                       Material and the level of protection being asserted by the
                       Designating Party. The Designating Party shall inform the
                       court reporter of these requirements. Any transcript that
                       is prepared before the expiration of a 21-day period for
                       designation shall be treated during that period as if it had
                       been    designated      “HIGHLY       CONFIDENTIAL         –
                       ATTORNEYS’ EYES ONLY” in its entirety unless
                       otherwise agreed. After the expiration of that period, the
                       transcript shall be treated only as actually designated

               (iii)   for information produced in some form other than
                       documentary and for any other tangible items, that the
                       Producing Party affix in a prominent place on the exterior
                       of the container or containers in which the information or
                       item is stored the legend “CONFIDENTIAL” or “HIGHLY
                       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
                       “HIGHLY CONFIDENTIAL – SOURCE CODE.” If only a
                       portion or portions of the information or item warrant
                       protection, the Producing Party, to the extent practicable,
                       shall identify the protected portion(s) and specify the level
                       of protection being asserted.

         c.    Inadvertent Failures to Designate. If timely corrected, an
               inadvertent failure to designate qualified information or items
               does not, standing alone, waive the Designating Party’s right to
               secure protection under this Order for such material. Upon
               timely correction of a designation, the Receiving Party must
               make reasonable efforts to assure that the material is treated in
               accordance with the provisions of this Order.

                                       7
Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 8 of 21 PageID #:781



  6.     Challenging Confidentiality Designations.

         a.    Timing of Challenges. Any Party or Non-Party may challenge a
               designation of confidentiality at any time. Unless a prompt
               challenge to a Designating Party’s confidentiality designation is
               necessary to avoid foreseeable, substantial unfairness,
               unnecessary economic burdens, or a significant disruption or
               delay of the litigation, a Party does not waive its right to
               challenge a confidentiality designation by electing not to mount a
               challenge promptly after the original designation is disclosed.

         b.    Meet and Confer. The Challenging Party shall initiate the
               dispute resolution process by providing written notice of each
               designation it is challenging and describing the basis for each
               challenge. To avoid ambiguity as to whether a challenge has been
               made, the written notice must recite that the challenge to
               confidentiality is being made in accordance with this specific
               paragraph of the Protective Order. The parties shall attempt to
               resolve each challenge in good faith and must begin the process
               by conferring directly (in voice to voice dialogue; other forms of
               communication are not sufficient) within 14 days of the date of
               service of notice. In conferring, the Challenging Party must
               explain the basis for its belief that the confidentiality designation
               was not proper and must give the Designating Party an
               opportunity to review the designated material, to reconsider the
               circumstances, and, if no change in designation is offered, to
               explain the basis for the chosen designation. A Challenging Party
               may proceed to the next stage of the challenge process only if it
               has engaged in this meet and confer process first or establishes
               that the Designating Party is unwilling to participate in the meet
               and confer process in a timely manner.

         c.    Judicial Intervention. If the Parties cannot resolve a challenge
               without court intervention, the Challenging Party shall file and
               serve a motion that identifies the challenged material and
               describes the basis for each challenge within 14 days of the
               parties agreeing that the meet and confer process will not resolve
               their dispute. Each such motion must be accompanied by a
               competent declaration affirming that the movant has complied
               with the meet and confer requirements imposed in the preceding
               paragraph.

               The burden of persuasion in any such challenge proceeding shall
               be on the Designating Party. Frivolous challenges and those
               made for an improper purpose (e.g., to harass or impose

                                      8
    Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 9 of 21 PageID #:782



                   unnecessary expenses and burdens on other parties) may expose
                   the Challenging Party to sanctions. All parties shall continue to
                   afford the material in question the level of protection to which it
                   is entitled under the Producing Party’s designation until the
                   court rules on the challenge.

      7.     Access to and Use of Protected Material.

             a.    Basic Principles. A Receiving Party may use Protected Material
                   that is disclosed or produced by another Party or by a Non-Party
                   in connection with this case only for prosecuting, defending, or
                   attempting to settle this litigation. Such Protected Material may
                   be disclosed only to the categories of persons and under the
                   conditions described in this Order. When the litigation has been
                   terminated, a Receiving Party must comply with the provisions of
                   section 15 below (FINAL DISPOSITION). Protected Material
                   must be stored and maintained by a Receiving Party at a location
                   and in a secure manner1 that ensures that access is limited to the
                   persons authorized under this Order.

             b.    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                   otherwise ordered by the court or permitted in writing by the
                   Designating Party, a Receiving Party may disclose any
                   information or item designated “CONFIDENTIAL” only to:

                   (i)     the Receiving Party’s Outside Counsel of Record in this
                           action, as well as employees of said Outside Counsel of
                           Record to whom it is reasonably necessary to disclose the
                           information for this litigation;

                   (ii)    the officers, directors, and employees (including In-house
                           Counsel) of the Receiving Party to whom disclosure is
                           reasonably necessary for this litigation;

                   (iii)   Experts (as defined in this Order) of the Receiving Party to
                           whom disclosure is reasonably necessary for this litigation
                           and who have signed the “Acknowledgment and
                           Agreement to Be Bound” (Exhibit A);

                   (iv)    the court and its personnel;




1 It may be appropriate under certain circumstances to require the Receiving Party
to store any electronic Protected Material in password-protected form.
                                          9
Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 10 of 21 PageID #:783



                (v)     court reporters and their staff, professional jury or trial
                        consultants, and Professional Vendors to whom disclosure
                        is reasonably necessary for this litigation;

                (vi)    during their depositions, witnesses in the action to whom
                        disclosure is reasonably necessary and who have signed
                        the “Acknowledgment and Agreement to Be Bound”
                        (Exhibit A), unless otherwise agreed by the Designating
                        Party or ordered by the court. Pages of transcribed
                        deposition testimony or exhibits to depositions that reveal
                        Protected Material must be separately bound by the court
                        reporter and may not be disclosed to anyone except as
                        permitted under this Stipulated Protective Order.

                (vii)   the author or recipient of a document containing the
                        information or a custodian or other person who otherwise
                        possessed or knew the information.

         c.     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE”
                Information or Items. Unless otherwise ordered by the court or
                permitted in writing by the Designating Party, a Receiving Party
                may disclose any information or item designated “HIGHLY
                CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
                CONFIDENTIAL – SOURCE CODE” only to:

                (i)     the Receiving Party’s Outside Counsel of Record in this
                        action, as well as employees of said Outside Counsel of
                        Record to whom it is reasonably necessary to disclose the
                        information for this litigation and who have signed the
                        “Acknowledgment and Agreement to Be Bound” that is
                        attached hereto as Exhibit A;

                (ii)    Designated In-house Counsel of the Receiving Party (1)
                        who has no involvement in competitive decision-making,
                        (2) to whom disclosure is reasonably necessary for this
                        litigation, (3) who has signed the “Acknowledgment and
                        Agreement to Be Bound” (Exhibit A), and (4) as to whom
                        the procedures set forth in paragraph 7(d), below, have
                        been followed];

                (iii)   Experts of the Receiving Party (1) to whom disclosure is
                        reasonably necessary for this litigation, (2) who have
                        signed the “Acknowledgment and Agreement to Be Bound”



                                      10
Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 11 of 21 PageID #:784



                       (Exhibit A), and (3) as to whom the procedures set forth in
                       paragraph 7(d), below, have been followed];

                (iv)   the court and its personnel;

                (v)    court reporters and their staff, professional jury or trial
                       consultants, and Professional Vendors to whom disclosure
                       is reasonably necessary for this litigation and who have
                       signed the “Acknowledgment and Agreement to Be Bound”
                       (Exhibit A); and

                (vi)   the author or recipient of a document containing the
                       information or a custodian or other person who otherwise
                       possessed or knew the information.

         d.     Procedures for Approving or Objecting to Disclosure of “HIGHLY
                CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
                CONFIDENTIAL – SOURCE CODE” Information or Items to
                Designated House Counsel or Experts.

                (i)    Unless otherwise ordered by the court or agreed to in
                       writing by the Designating Party, a Party that seeks to
                       disclose to Designated In-house Counsel any information
                       or    item    that   has   been     designated    “HIGHLY
                       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant
                       to paragraph 7(c) first must make a written request to the
                       Designating Party that (1) sets forth the full name of the
                       Designated In-House Counsel and the city and state of his
                       or her residence, and (2) describes the Designated In-
                       House Counsel’s current and reasonably foreseeable future
                       primary job duties and responsibilities in sufficient detail
                       to determine if House Counsel is involved, or may become
                       involved, in any competitive decision-making.

                (ii)   Unless otherwise ordered by the court or agreed to in
                       writing by the Designating Party, a Party that seeks to
                       disclose to an Expert (as defined in this Order) any
                       information or item that has been designated “HIGHLY
                       CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
                       “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant
                       to paragraph 7(c) first must make a written request to the
                       Designating Party that (1) identifies the general categories
                       of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                       ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”
                       information that the Receiving Party seeks permission to

                                      11
    Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 12 of 21 PageID #:785



                            disclose to the Expert, (2) sets forth the full name of the
                            Expert and the city and state of his or her primary
                            residence, (3) attaches a copy of the Expert’s current
                            resume, (4) identifies the Expert’s current employer(s), (5)
                            identifies each person or entity from whom the Expert has
                            received compensation or funding for work in his or her
                            areas of expertise or to whom the expert has provided
                            professional services, including in connection with a
                            litigation, at any time during the preceding five years,2
                            and (6) identifies (by name and number of the case, filing
                            date, and location of court) any litigation in connection
                            with which the Expert has offered expert testimony,
                            including through a declaration, report, or testimony at a
                            deposition or trial, during the preceding five years.

                    (iii)   A Party that makes a request and provides the information
                            specified in the preceding respective paragraphs may
                            disclose the subject Protected Material to the identified
                            Designated House Counsel or Expert unless, within 14
                            days of delivering the request, the Party receives a written
                            objection from the Designating Party. Any such objection
                            must set forth in detail the grounds on which it is based.

                    (iv)    A Party that receives a timely written objection must meet
                            and confer with the Designating Party (through direct
                            voice to voice dialogue) to try to resolve the matter by
                            agreement within seven days of the written objection. If no
                            agreement is reached, the Party seeking to make the
                            disclosure to Designated In-House Counsel or the Expert
                            may file a motion seeking permission from the court to do
                            so. Any such motion must describe the circumstances with
                            specificity, set forth in detail the reasons why the
                            disclosure to Designated In-House Counsel or the Expert is
                            reasonably necessary, assess the risk of harm that the
                            disclosure would entail, and suggest any additional means
                            that could be used to reduce that risk. In addition, any
                            such motion must be accompanied by a competent
                            declaration describing the parties’ efforts to resolve the
                            matter by agreement (i.e., the extent and the content of the

2  If the Expert believes any of this information is subject to a confidentiality
obligation to a third-party, then the Expert should provide whatever information the
Expert believes can be disclosed without violating any confidentiality agreements,
and the Party seeking to disclose to the Expert shall be available to meet and confer
with the Designating Party regarding any such engagement.
                                           12
    Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 13 of 21 PageID #:786



                          meet and confer discussions) and setting forth the reasons
                          advanced by the Designating Party for its refusal to
                          approve the disclosure.

                          In any such proceeding, the Party opposing disclosure to
                          Designated In-House Counsel or the Expert shall bear the
                          burden of proving that the risk of harm that the disclosure
                          would entail (under the safeguards proposed) outweighs
                          the Receiving Party’s need to disclose the Protected
                          Material to its Designated House Counsel or Expert.

       8.    Source Code.

             a.     To the extent production of source code becomes necessary in this
                    case, a Producing Party may designate source code as “HIGHLY
                    CONFIDENTIAL - SOURCE CODE” if it comprises or includes
                    confidential, proprietary or trade secret source code.

             b.     Protected Material designated as “HIGHLY CONFIDENTIAL –
                    SOURCE CODE” shall be subject to all of the protections
                    afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                    ONLY” information, and may be disclosed only to the individuals
                    to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                    ONLY” information may be disclosed, as set forth in Paragraphs
                    7(c) and (d), with the exception of Designated In-House Counsel.3

             c.     Any source code produced in discovery shall be made available for
                    inspection, in a format allowing it to be reasonably reviewed and
                    searched, during normal business hours or at other mutually
                    agreeable times, at an office of the Producing Party’s counsel or
                    another mutually agreed upon location. The source code shall be
                    made available for inspection on a secured computer in a secured
                    room without Internet access or network access to other
                    computers, and the Receiving Party shall not copy, remove, or
                    otherwise transfer any portion of the source code onto any
                    recordable media or recordable device. The Producing Party may
                    visually monitor the activities of the Receiving Party’s
                    representatives during any source code review, but only to ensure
                    that there is no unauthorized recording, copying, or transmission
                    of the source code.



3  It may be appropriate under certain circumstances to allow In-House Counsel
access to derivative materials including “HIGHLY CONFIDENTIAL - SOURCE
CODE” information, such as exhibits to motions or expert reports.
                                         13
  Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 14 of 21 PageID #:787



              d.   The Receiving Party may request paper copies of limited portions
                   of source code that are reasonably necessary for the preparation
                   of court filings, pleadings, expert reports, or other papers, or for
                   deposition or trial, but shall not request paper copies for the
                   purposes of reviewing the source code other than electronically as
                   set forth in paragraph (c) in the first instance. The Producing
                   Party shall provide all such source code in paper form including
                   bates numbers and the label “HIGHLY CONFIDENTIAL -
                   SOURCE CODE.” The Producing Party may challenge the
                   amount of source code requested in hard copy form pursuant to
                   the dispute resolution procedure and timeframes set forth in
                   Paragraph 7 whereby the Producing Party is the “Challenging
                   Party” and the Receiving Party is the “Designating Party” for
                   purposes of dispute resolution.

              e.   The Receiving Party shall maintain a record of any individual
                   who has inspected any portion of the source code in electronic or
                   paper form. The Receiving Party shall maintain all paper copies
                   of any printed portions of the source code in a secured, locked
                   area. The Receiving Party shall not create any electronic or other
                   images of the paper copies and shall not convert any of the
                   information contained in the paper copies into any electronic
                   format. The Receiving Party shall only make additional paper
                   copies if such additional copies are (1) necessary to prepare court
                   filings, pleadings, or other papers (including a testifying expert’s
                   expert report), (2) necessary for deposition, or (3) otherwise
                   necessary for the preparation of its case. Any paper copies used
                   during a deposition shall be retrieved by the Producing Party at
                   the end of each day and must not be given to or left with a court
                   reporter or any other unauthorized individual.

      9.      Protected Material Subpoenaed or Ordered Produced in Other

Litigation.    If a Party is served with a subpoena or a court order issued in other

litigation that compels disclosure of any information or items designated in this

action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must: (a)

promptly notify in writing the Designating Party. Such notification shall include a

copy of the subpoena or court order; (b) promptly notify in writing the party who


                                         14
    Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 15 of 21 PageID #:788



caused the subpoena or order to issue in the other litigation that some or all of the

material covered by the subpoena or order is subject to this Protective Order. Such

notification shall include a copy of this Stipulated Protective Order; and (c) cooperate

with respect to all reasonable procedures sought to be pursued by the Designating

Party whose Protected Material may be affected.4 If the Designating Party timely

seeks a protective order, the Party served with the subpoena or court order shall not

produce any information designated in this action as “CONFIDENTIAL” or

“HIGHLY      CONFIDENTIAL        –   ATTORNEYS’       EYES      ONLY”    or   “HIGHLY

CONFIDENTIAL – SOURCE CODE” before a determination by the court from

which the subpoena or order issued, unless the Party has obtained the Designating

Party’s permission. The Designating Party shall bear the burden and expense of

seeking protection in that court of its confidential material – and nothing in these

provisions should be construed as authorizing or encouraging a Receiving Party in

this action to disobey a lawful directive from another court.

       10.   A Non-Party’s Protected Material Sought To Be Produced in

This Litigation. The terms of this Order are applicable to information produced by

a Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

SOURCE CODE”. Such information produced by Non-Parties in connection with this

litigation is protected by the remedies and relief provided by this Order. Nothing in


4  The purpose of imposing these duties is to alert the interested parties to the
existence of this Protective Order and to afford the Designating Party in this case an
opportunity to try to protect its confidentiality interests in the court from which the
subpoena or order issued.
                                          15
    Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 16 of 21 PageID #:789



these provisions should be construed as prohibiting a Non-Party from seeking

additional protections.   In the event that a Party is required, by a valid discovery

request, to produce a Non-Party’s confidential information in its possession, and the

Party is subject to an agreement with the Non-Party not to produce the Non-Party’s

confidential information, then the Party shall: (a) promptly notify in writing the

Requesting Party and the Non-Party that some or all of the information requested is

subject to a confidentiality agreement with a Non-Party; (b) promptly provide the

Non-Party with a copy of the Stipulated Protective Order in this litigation, the

relevant discovery request(s), and a reasonably specific description of the

information requested; and (c) make the information requested available for

inspection by the Non-Party. If the Non-Party fails to object or seek a protective

order from this court within 14 days of receiving the notice and accompanying

information, the Receiving Party may produce the Non-Party’s confidential

information responsive to the discovery request. If the Non-Party timely seeks a

protective order, the Receiving Party shall not produce any information in its

possession or control that is subject to the confidentiality agreement with the Non-

Party before a determination by the court.5 Absent a court order to the contrary, the

Non-Party shall bear the burden and expense of seeking protection in this court of its

Protected Material.




5 The purpose of this provision is to alert the interested parties to the existence of
confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to
protect its confidentiality interests in this court.
                                         16
  Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 17 of 21 PageID #:790



      11.    Unauthorized Disclosure of Protected Material.             If a Receiving

Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

to any person or in any circumstance not authorized under this Stipulated Protective

Order, the Receiving Party must immediately (a) notify in writing the Designating

Party of the unauthorized disclosures, (b) use its best efforts to retrieve all

unauthorized copies of the Protected Material, (c) inform the person or persons to

whom unauthorized disclosures were made of all the terms of this Order, and (d)

request such person or persons to execute the “Acknowledgment and Agreement to

Be Bound” that is attached hereto as Exhibit A.

      12.    Inadvertent Production of Privileged or Otherwise Protected

Material. When a Producing Party gives notice to Receiving Parties that certain

inadvertently produced material is subject to a claim of privilege or other protection,

the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

may be established in an e-discovery order that provides for production without prior

privilege review.

      13.    Miscellaneous.

             a.     Right to Further Relief. Nothing in this Order abridges the right
                    of any person to seek its modification by the court in the future.

             b.     Right to Assert Other Objections. By stipulating to the entry of
                    this Protective Order no Party waives any right it otherwise
                    would have to object to disclosing or producing any information
                    or item on any ground not addressed in this Stipulated Protective
                    Order. Similarly, no Party waives any right to object on any
                    ground to use in evidence of any of the material covered by this
                    Protective Order.

                                         17
  Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 18 of 21 PageID #:791



      14.    Filing Protected Material.        Without written permission from the

Designating Party or a court order secured after appropriate notice to all interested

persons, a Party may not file in the public record in this action any Protected

Material. A Party that seeks to file under seal any Protected Material must comply

with local rules. Protected Material may only be filed under seal pursuant to a court

order authorizing the sealing of the specific Protected Material at issue.

      15.    Final Disposition. Within 60 days after the final disposition of this

action, as defined in paragraph 4, each Receiving Party must return all Protected

Material to the Producing Party or destroy such material. As used in this

subdivision, “all Protected Material” includes all copies, abstracts, compilations,

summaries, and any other format reproducing or capturing any of the Protected

Material. Whether the Protected Material is returned or destroyed, the Receiving

Party must submit a written certification to the Producing Party (and, if not the

same person or entity, to the Designating Party) by the 60-day deadline that (1)

identifies (by category, where appropriate) all the Protected Material that was

returned or destroyed and (2) affirms that the Receiving Party has not retained any

copies, abstracts, compilations, summaries or any other format reproducing or

capturing any of the Protected Material. Notwithstanding this provision, Counsel are

entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

and hearing transcripts, legal memoranda, correspondence, deposition and trial

exhibits, expert reports, attorney work product, and consultant and expert work

product, even if such materials contain Protected Material. Any such archival copies



                                          18
  Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 19 of 21 PageID #:792



that contain or constitute Protected Material remain subject to this Protective Order

as set forth in Section 4 (DURATION).

      16.    Persons Bound. This Order shall take effect when entered and shall

be binding upon all counsel of record and their law firms, the parties, and persons

made subject to this Order by its terms.

                                                ENTER:


                                                ____________________________________
                                                Young B. Kim
                                                United States Magistrate Judge




                                           19
  Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 20 of 21 PageID #:793



                                 ATTACHMENT A

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LIION, LLC,                                   )
                                              )   No. 18 CV 6113
                       Plaintiff,             )
                                              )
      v.                                      )   Judge John J. Tharp Jr.
                                              )
VERTIV GROUP CORPORATION,                     )   Magistrate Judge Young B. Kim
VERTIV CORPORATION, f/k/a                     )
Liebert Corporation, EECO, Inc.,              )
EMERSON ELECTRIC CO. and                      )
EMERSON NETWORK POWER.,                       )
                                              )
                         Defendants.

           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

      The undersigned hereby acknowledges that he/she has read the Agreed

Confidentiality Order dated February 8, 2019, in the above-captioned action and

attached hereto, understands the terms thereof, and agrees to be bound by its terms.

The undersigned submits to the jurisdiction of the United States District Court for

the Northern District of Illinois in matters relating to the Confidentiality Order and

understands that the terms of the Confidentiality Order obligate him/her to use

materials designated as Confidential Information in accordance with the Order

solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm or concern.




                                         20
   Case: 1:18-cv-06133 Document #: 61 Filed: 02/08/19 Page 21 of 21 PageID #:794



        The undersigned acknowledges that violation of the Confidentiality Order

may result in penalties for contempt of court.

Name:               ___________________________________________

Job Title:          ___________________________________________

Employer:           ___________________________________________

Business Address: ___________________________________________

                    ___________________________________________

Date:               ___________________________________________

Signature:          ___________________________________________
